Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 13 Jun 2019.
Claims 14-16 were cancelled. Claims 21-23 were newly presented.
Claims 1-13 and 17-23 are currently pending and have been examined.	

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 and 17-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: claims 1-13 and 21-22 recite a method, and claims 17-20 and 23 recite a system. These are statutory categories. 
Step 2A, prong 1: Independent claim 1 recites determining that an owner of a personal autonomous vehicle has authorized the autonomous vehicle for commercial use; identifying a time period when the autonomous vehicle is to be operated in the commercial use; determining a zone within which the autonomous vehicle is to operate during the commercial use; and directing the autonomous vehicle based on the time period and the zone. Independent claim 8 recites changing a status of the autonomous vehicle to the commercial use based on an authorization from an owner of the autonomous vehicle, wherein the owner provides parameters of the commercial use; and directing the autonomous vehicle to operate during the commercial use based on the parameters. Independent claim 17 recites receiving an authorization from an authorized user of the autonomous vehicle, the authorization to direct transition of the autonomous vehicle to the commercial use; and generating a travel schedule of the autonomous vehicle based on the received authorization. Assigning an autonomous vehicle to a commercial use is a commercial interaction, which falls within the “certain methods of organizing human activity” grouping of abstract ideas. 
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements and do not meaningfully limit the abstract idea. In claim 1, the additional element is the processor, which is a generically recited computing element. In claim 8, the additional elements are the owner’s computing device and a processor. These are generically recited computing elements. In claim 17, the additional elements are the receiver, the computing device, and the director. Applicant’s originally filed specification does not disclose which element is the director, using 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible.
Step 2A, prong 1: The dependent claims further define commercial interaction. Claim 2 recites that the time period is defined by the owner. Claim 3 recites that the zone is determined from a user’s input including pickup location and delivery parameter. Claim 4 recites directing the vehicle to the pickup location. Claim 5 recites directing the vehicle to the delivery location. Claim 6 recites that the commercial use is passenger pickup and drop-off. Claim 7 recites directing the vehicle to the owner after the commercial use time period. Claim 9 recites that the 
Step 2A, prong 2: Claim 12 recites that the vehicle includes an external compartment. Dependent claims are read to incorporate the limitations of the claims from which they depend, including the independent claims. Therefore, even though the claim language of claim 12 does not individually recite the abstract idea, read in light of the independent claim, claim 12 does still recite an abstract idea, which incorporates including an external compartment on a vehicle. Otherwise, the dependent claims do not recite additional elements other than those recited in the independent claims, and they are therefore subject to the same analysis as set forth above. Accordingly, the combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements and functionality. Therefore, in combination, these 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-9, 13, 17-18, and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 20160171637 to Rai (“Rai”).

Rai discloses the following elements:
A method comprising: ([0006] methods for configuring a vehicle for personal or shared use)
determining that an owner of a personal autonomous vehicle has authorized the autonomous vehicle for commercial use; ([0022] user may place a vehicle in private mode, share ride mode, and share vehicle mode; user may be vehicle owner or lessee; [0023] private mode is a private vehicle mode, i.e. exclusive mode; [0024] share ride mode is for ride sharing/carpooling; [0026] share vehicle mode is for sharing a personal vehicle with another user for private use for a period of time; [0035] vehicle may be an autonomous vehicle; [0024] customers of these ride sharing services may see the user's vehicle as a vehicle which is available to give them a ride in exchange for a financial payment – this is a commercial use)
identifying a time period when the autonomous vehicle is to be operated in the commercial use; ([0026] owner may set time period that the vehicle is available for commercial use, i.e. shared mode)
determining a zone within which the autonomous vehicle is to operate during the commercial use; ([0075] system may identify customers available in a geographic area around the vehicle)
and directing, using a processor, the autonomous vehicle based on the time period and the zone. ([0046] network services may include electronic calendar and scheduling; [0025] system may provide navigation directions for picking up a user)

Claim 2
Rai discloses the elements of claim 1, above. Rai also discloses:
wherein the time period is identified by the owner of the autonomous vehicle. ([0026] owner may set time period that the vehicle is available for commercial use, i.e. shared mode)
Claim 3
Rai discloses the elements of claim 1, above. Rai also discloses:
wherein the zone is determined by an input from a user, wherein the input includes a pickup location and at least one delivery parameter. ([0075] system may identify customers available in a geographic area around the vehicle; [0077] system may identify geographic location of where at least one customer wants to be picked up; [0078] system may identify pick up and drop off locations for customers)
Claim 4
Rai discloses the elements of claim 3, above. Rai also discloses:
directing the autonomous vehicle to the pickup location; ([0075] system may identify customers available in a geographic area around the vehicle; [0077] system may identify geographic location of where at least 
and wherein the delivery parameter includes a delivery location identified by the user. ([0075] system may identify customers available in a geographic area around the vehicle; [0077] system may identify geographic location of where at least one customer wants to be picked up; [0078] system may identify pick up and drop off locations for customers)
Claim 5
Rai discloses the elements of claim 4, above. Rai also discloses:
directing the autonomous vehicle to the delivery location identified by the user. ([0136] navigation instructions to the location of the selected customer may be provided via the navigation system; [0162] system may provide navigation instructions to a destination of the customer; [0035] vehicle may be an autonomous vehicle)
Claim 6
Rai discloses the elements of claim 1, above. Rai also discloses:
wherein the commercial use includes autonomous passenger pickup and drop-off. ([0022] user may place a vehicle in private mode, share ride mode, and share vehicle mode; user may be vehicle owner or lessee; [0023] private mode is a private vehicle mode, i.e. exclusive mode; [0024] share ride mode is for ride sharing/carpooling; [0025] system may provide 
Claim 8
Rai discloses the following elements:
A method of directing commercial use of a personal autonomous vehicle comprising: ([0006] methods for configuring a vehicle for personal or shared use; [0035] vehicle may be an autonomous vehicle)
changing a status of the autonomous vehicle to the commercial use based on an authorization from a computing device corresponding to an owner of the autonomous vehicle, wherein the owner provides parameters of the commercial use via the computing device; (0022] user may place a vehicle in private mode, share ride mode, and share vehicle mode; user may be vehicle owner or lessee; [0023] private mode is a private vehicle mode, i.e. exclusive mode; [0024] share ride mode is for ride sharing/carpooling; [0026] share vehicle mode is for sharing a personal vehicle with another user for private use for a period of time; [0035] vehicle may be an autonomous vehicle; [0036] vehicle system may include a user computing device such as a tablet, smartphone, etc.; [0042] user device may be paired with vehicle system; [0024] customers of these ride sharing services may see the user's vehicle as a vehicle which is available to give them a ride in exchange for a financial payment – this is a commercial use)
and directing the autonomous vehicle, using a processor, to operate during the commercial use based on the parameters. ([0046] network 
Paragraph [0004] of Applicant’s originally filed specification discloses that “directing the autonomous vehicle” includes “changing a status of the autonomous vehicle to the commercial use.” Therefore, the broadest reasonable interpretation of the directing step is scheduling the vehicle for commercial use for a particular time in a particular zone.
Claim 9
Rai discloses the elements of claim 8, above. Rai also discloses:
wherein the parameters include a scheduled time period for the autonomous vehicle to operate in the commercial use. ([0046] network services may include electronic calendar and scheduling; [0025] system may provide navigation directions for picking up a user; [0026] owner may set time period that the vehicle is available for commercial use, i.e. shared mode)
Claim 13
Rai discloses the elements of claim 8, above. Rai also discloses:
wherein the commercial use includes pickup and drop-off of passengers. ([0022] user may place a vehicle in private mode, share ride mode, and share vehicle mode; [0024] share ride mode is for ride sharing/carpooling)

Rai discloses the following elements:
A system for commercial use of a personal autonomous vehicle, the system comprising: ([0006] methods for configuring a vehicle for personal or shared use)
a receiver to receive an authorization from an authorized user of the autonomous vehicle that is received from a computing device communicatively coupled with a network, the authorization to direct transition of the autonomous vehicle to the commercial use; (0022] user may place a vehicle in private mode, share ride mode, and share vehicle mode; user may be vehicle owner or lessee; [0023] private mode is a private vehicle mode, i.e. exclusive mode; [0024] share ride mode is for ride sharing/carpooling; [0026] share vehicle mode is for sharing a personal vehicle with another user for private use for a period of time; [0035] vehicle may be an autonomous vehicle; [0036] vehicle system may include a user computing device such as a tablet, smartphone, etc.; [0042] user device may be paired with vehicle system; [0024] customers of these ride sharing services may see the user's vehicle as a vehicle which is available to give them a ride in exchange for a financial payment – this is a commercial use)
and an autonomous vehicle director to generate a travel schedule of the autonomous vehicle based on the received authorization. ([0046] network services may include electronic calendar and scheduling; [0025] system may provide navigation directions for picking up a user)

Claim 18
Rai discloses the elements of claim 17, above. Rai also discloses:
wherein the authorization identifies a time period when the autonomous vehicle will transition back to personal use from the commercial use. ([0026] owner may set time period that the vehicle is available for commercial use, i.e. shared mode; share vehicle mode is for sharing a personal vehicle with another user for private use for a period of time; [0046] network services may include electronic calendar and scheduling; [0035] vehicle may be an autonomous vehicle)
Claim 22
Rai discloses the elements of claim 8, above. Rai also discloses:
wherein the parameters include a preferred area of operation for the autonomous vehicle during the commercial use. ([0075] system sends a signal to request customers available in the geographic area of the vehicle)
Claim 23
Rai discloses the elements of claim 17, above. Rai also discloses:
wherein the authorization identifies a preferred area of operation for the autonomous vehicle during the commercial use. ([0075] system 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 
Claims 7, 10-12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20160171637 to Rai (“Rai”) in view of U.S. Patent No. 9619776 to Ford et. al. (“Ford”).
Claim 7
Rai discloses the elements of claim 1, above. Rai also discloses:
directing the autonomous vehicle to a location of the owner at a time subsequent the identified time period. ([0048] navigation system may direct vehicle system to the user’s home address; [0022] users may be vehicle owners or lessees; [0035] vehicle may be an autonomous vehicle; [0148] end of a journey is identified)
To the extent that Rai does not explicitly disclose navigating to the owner’s location subsequent to the use period, Ford discloses that an unmanned vehicle is returned to a home, base, or headquarters location after it delivers a parcel. Ford, col. 12, ll. 13-17. Ford also expressly contemplates that the vehicle may be a ground vehicle in col. 4, ll. 35-36. Rai discloses that an autonomous vehicle includes a navigation system, and that it may navigate to an owner’s home. Ford discloses that an autonomous vehicle may navigate to a home location after completing a delivery. It would have been obvious to one of ordinary skill in the art to include in the autonomous vehicle navigation of Rai the ability to the return to home function as taught by Ford since the claimed invention is merely a combination of old elements, and in the combination each element merely would 
Claim 10
Rai discloses the elements of claim 8, above. Rai also discloses that the system may identify pick up and drop off locations for customers as in [0078]. At the breadth of the claim language, there is no requirement to read “delivery” as “package delivery.” Therefore, the claim is met. Nevertheless, in light of claims 11-12, which depend from claim 10, and in the interest of compact prosecution, Ford discloses:
wherein the commercial use includes delivery. (col. 4, ll. 47-51 unmanned vehicles may dock on personal vehicles; ll. 35-36 unmanned vehicle may be a ground vehicle; col. 2, ll. 61-65 passenger cars could be used to transport parcels; col. 4, ll. 3-9 unmanned vehicle includes a parcel container to transport a parcel)
Rai discloses using an autonomous vehicle for commercial purposes, and that the vehicle may navigate according to a customer’s instructions. Ford discloses that an autonomous vehicle and/or a passenger vehicle may be used for completing a delivery. It would have been obvious to one of ordinary skill in the art to include in the commercial use of a personal vehicle of Rai the parcel delivery as taught by Ford since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Rai in view of Ford discloses the elements of claim 10, above. Rai also discloses that the system may be implemented using user accounts for one or more network services in [0042], [0063], which at least suggests elements such as user names and passwords. Rai also discloses sending relevant information to a customer in [0087]. Ford also discloses: 
transmitting an access code to a delivery recipient to open a compartment of the autonomous vehicle. (col. 10, ll. 41-53 a user can access the interior of the compartment with traditional authentication schemes including a single-use token or password)
Rai discloses sending relevant information to a customer of the commercial use. Ford discloses using a single-use token or password to access a parcel compartment on a passenger vehicle. It would have been obvious to one of ordinary skill in the art to include in the relevant information of Rai the access code as taught by Ford since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 12
Rai in view of Ford discloses the elements of claim 11, above. Rai does not explicitly disclose an external compartment on the vehicle. However, Ford also discloses: 
wherein the compartment is located external to a cabin of the autonomous vehicle. (col. 4, ll. 3-9 unmanned vehicle includes a parcel 
Rai discloses using a personal vehicle for a commercial use. Ford discloses using an external compartment on an unmanned ground vehicle to transport a parcel. It would have been obvious to one of ordinary skill in the art to include in the commercial use of Rai the parcel compartment as taught by Ford since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 19
Rai discloses the elements of claim 18, above. Rai also discloses:
directing the autonomous vehicle to a location of the authorized user after the autonomous vehicle transitions from the commercial use to the personal use. ([0048] navigation system may direct vehicle system to the user’s home address; [0022] users may be vehicle owners or lessees (i.e. authorized users); [0035] vehicle may be an autonomous vehicle; [0148] end of a journey is identified)
To the extent that Rai does not explicitly disclose navigating to the owner’s location subsequent to the commercial use period, Ford discloses that an unmanned vehicle is returned to a home, base, or headquarters location after it delivers a parcel. Ford, col. 12, ll. 13-17. Ford also expressly contemplates that the vehicle may be a ground vehicle in col. 4, ll. 35-36. Rai discloses that an autonomous vehicle includes a navigation system, and that it may navigate to an owner’s home. 
Claim 20
Rai discloses the elements of claim 19, above. Rai also discloses:
wherein an autonomous vehicle director directs the autonomous vehicle to a pickup location associated with a first user and a delivery location associated with a second user during the commercial use. ([0077] system may identify geographic location of where at least one customer wants to be picked up; [0078] system may identify pick up and drop off locations for customers)
This claim language is very broad. There is no dependency between the pickup location associated with a first user and a delivery location associated with a second user; so long as more than one user is contemplated as being picked up and delivered, the claim is met. Amending the claim to recite “directs the autonomous vehicle to:
travel to a first user’s pickup location;
receive a parcel for transportation; and
carry the parcel to a delivery location associated with a second user .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20160171637 to Rai (“Rai”) in view of U.S. Patent Publication No. 20170132663 to High et. al. (“High”).
Claim 21
Rai discloses the elements of claim 1, above. Rai also discloses that the ridesharing may be in exchange for payment in [0024], which constitutes a commercial use. Rai does not explicitly disclose transporting an advertisement. However, High discloses:
wherein the commercial use includes transporting an advertisement. ([0015] mobile billboard system configured to provide mobile content on an exterior of a vehicle; [0018] vehicle may be any vehicle including a personal 
Rai discloses allowing a user to switch between private use and commercial use as set forth in claim 1. High discloses a system which allows a user to display advertisements on a personal vehicle. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the commercial use of Rai the advertising commercial use as taught by High in order to “automatically display targeted advertising based on profiles of customers in [the vehicle’s] vicinity.” High, paragraph [0013]. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Publication No. 20150006005 to Yu et. al. discloses autonomous unmanned road vehicles for making deliveries, including delivering from a first user’s location to a second user’s location as in at least [0195].
U.S. Patent Publication No. 20150325128 to Lord et. al. discloses a system which may combine transport of a package with transport of a passenger as in at least [0095].
U.S. Patent Publication No. 20110018738 to Feroldi discloses a system in which users may be owners of vehicles configured to carry mobile displays ([0058]), and in which the displays may display advertisements ([0027]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628